                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case No.: 8:18-mj-1872-JSS

TAMIR MORGAN BUTLER and
CHRISTOPHER MICHAEL ALFORD
                                            /

                                            ORDER

       THIS MATTER is before the Court on the Government’s Unopposed Motion for a

Determination that the “Ends of Justice” Warrant a Tolling of the Speedy Indictment Deadline.

(Dkt. 20.) Defendants have no objection and have filed a Waiver of Right to Speedy Indictment

through and including December 6, 2018. (Dkts. 20-1, 20-2.)

       Upon consideration, and after considering the factors set forth in 18 U.S.C. §

3161(h)(7)(A), the Court finds that the ends of justice served in tolling the time in which

Defendants must be charged by information or indictment on the charges in the criminal complaint

as required by 18 U.S.C. § 3161(b) outweighs the best interest of the public and Defendants in

having a speedy indictment and trial. The parties are currently negotiating a resolution of this

matter, but they need additional time to do so. A resolution that avoids indictment and trial will

preserve prosecutorial, judicial, and public resources. Accordingly, it is ORDERED that the

Government’s Unopposed Motion for a Determination that the “Ends of Justice” Warrant a Tolling

of the Speedy Indictment Deadline (Dkt. 20) is GRANTED. The speedy indictment clock is tolled
up through and including December 6, 2018.

       DONE and ORDERED in Tampa, Florida, on October 9, 2018.




Copies furnished to:
Counsel of Record




                                             2
